Citation Nr: 1302732	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-45 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran had active military service from July 1965 to July 1969, from February 2000 to November 2000, and from September 2003 to January 2005, with additional service with the National Guard.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board denied the instant claim in April 2011.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and, in July 2011, the Court issued an order granting a Joint Motion for Remand (Joint Motion), vacating the Board's April 2011 decision and remanding the Veteran's claim for further consideration.  The Board thereafter, in April 2012, remanded the claim so that additional development of the evidence could be conducted.  

As set forth in more detail below, a remand is again unfortunately necessary with respect to the issue presently before the Board on appeal.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he is unable to continue employment as a corrections officer due to his service-connected disabilities.  He is currently service-connected for degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling; diabetes mellitus type II, evaluated as 20 percent disabling; right knee instability, evaluated as 10 percent disabling; postoperative residuals of a medial meniscectomy of the right knee, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; residuals of a right ankle injury, evaluated as 10 percent disabling; degenerative changes of the left ankle, evaluated as 10 percent disabling; and hearing loss of the right ear and gastroesophageal reflux disease (GERD), both evaluated as noncompensable.  His combined disability evaluation is 70 percent.  See 38 C.F.R. § 4.25 (2012).  The multiple orthopedic-based service-connected disabilities are to be considered in combination as one disability.  See 38 C.F.R. § 4.16(a).  Thus, the Veteran meets the minimum schedular criteria for consideration for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a).  

In March 2012, the Veteran was afforded a VA general medical examination and an audiological examination.  The reports relating to these examinations have not been associated with the Veteran's claims folder.  Rather, they have been stored electronically as part of the Virtual VA paperless claims processing system.  

Review of the March 2012 VA general medical examination report shows that the examiner supplied diagnoses pertaining to the Veteran's service-connected disabilities of hearing loss, tinnitus, hypertension, GERD, lumbar spine disorder, ankle disorder, knee disorder, and diabetes mellitus.  Other non-service-connected disorders were diagnosed, including diverticulitis, hypothyroidism, erectile dysfunction, and sleep apnea.  Following her examination of the Veteran, the examiner reported that:

The veteran has 88 acres on which he keeps cattle.  Currently he has four head of cattle which he raises as a hobby.

This veteran is not unemployable.  He does have some physical problems which will limited his functioning.  He relates that he performed human resources duties, working in an office for Haliburton in Iraq.  This examiner does not find that the veteran could not continue to perform work such as office work as in human resources.

Review of the remainder of the examination report shows that the examiner did not specifically comment as to the effect on employability as to some of the Veteran's service-connected disabilities, such as, for example, his right knee instability and post operative residuals.  While she commented that his service-connected ankle disabilities impacted his ability to work, she added that he could walk up to one mile, but that longer distances caused pain.  

Reports of the March 2012 examinations were not available to the Board at the time it prepared the April 2012 remand, the purpose of which was to obtain a VA examination and opinion that addresses employability.  

In response to the Board's April 2012 remand instructions, the Veteran was afforded a May 2012 VA general medical examination.  This report, completed by a physician, and not by the examiner who conducted the March 2012 VA examination, shows that he commented that he had reviewed the March 2012 VA examination findings, and that instead of repeating what was done less than two months earlier (i.e., the March 2012 VA examination), he would comment on some of the details of the March 2012 examination report, and give his own opinion concerning the claim for unemployability.  While he also mentioned that he had examined the Veteran, it is unclear whether that was accomplished.  The May 2012 VA examination report includes no actual clinical findings, such as range of motion studies or blood pressure readings.  

The examiner essentially agreed with the "comments and opinions" supplied by the March 2012 VA examiner.  He added that:

While he [the Veteran] does have numerous medical and several minor orthopedic problems, none of them is disabeling [sic] enough (even taken all together) for me to be able to state that he is unemployable.  He had a good job with Haliburton (KBR) for two years, until he took a 2 week vacation in 9/07, he was promised another job contract, but when he showed up to return to Iraq, they realized that he was on a lot of medications and even though there had been no change in his health status (or medications) they refused to allow him to return to work.  He has applied for several jobs since then, but due to the economy, his age and in part his many chronic health problems - he has not been able to obtain new employment.  Physically, he is able to take care of his 88 acre ranch/home farm and take care of four head of cattle, however due to chronic ankle pain, he "must wear boots to protect his ankles and to minimize the pain" when walking in the fields.  He would gladly take back his job in Iraq (which was not a physical job) if they would re-hire him.  He did agree that he is not completely disabled, but was advised by his attorney or the DAV or Texas Veterans Commission to file for 100% service connected disability.  He is an honorable Veteran and does deserve whatever help the VA can give him.

Also of record is the report, found in Virtual VA, of the March 2012 VA audio examination.  The examining audiologist reported that she did not have the Veteran's claims folder or any medical records available for review.  After examining the Veteran, and noting diagnoses of bilateral sensorineural hearing loss and tinnitus, the examiner commented that the hearing difficulty associated with the Veteran's hearing loss had "[s]ignificant effects" on his occupation.  The Veteran is service-connected for right ear hearing loss only.  Thus, it is unclear whether the examiner was also including the nonservice-connected left ear as well as Veteran's service-connected tinnitus with this opinion.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.

The March 2012 VA general medical examination findings, as well as those included as part of the VA examination report dated in May 2012, are defective, in that neither is shown to have considered the "Veteran's level of education, experiences, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities."  See April 2012 Board remand instructions.  Stegall.  The Veteran should be afforded an appropriate examination, to be conducted by a medical professional who has not previously examined the Veteran.

The Board also finds that an addendum opinion should be sought from the VA audiologist who conducted the March 2012 audio examination.  While the examiner commented that, in essence, the Veteran's hearing loss significantly affected his "occupation," this opinion, by itself, is not sufficient to enable the Board to make a factual determination concerning the question of whether the Veteran's service-connected hearing loss right ear hearing loss (or tinnitus) rendered the Veteran unable to secure or follow a substantially gainful occupation. 

In addition to the previously detailed reasons for remand, the Veteran's TDIU claim should be readjudicated "based on the entirety of the evidence" as directed by the remand.  Review of the "EVIDENCE" section of a November 2012 Supplemental Statement of the Case (SSOC) issued by the AMC seems to show that the medical findings included as part of the above-discussed March 2012 VA general medical examination (and found in Virtual VA, but not the Veteran's physical claims folder), were not considered.  In other words, even though additional pertinent evidence was obtained with respect to the instant case subsequent to the issuance of the RO's October 2009 Statement of the Case (SOC), the AMC failed to consider this evidence as part of the November 2012 SSOC.  

A SSOC must be furnished to the claimant when additional pertinent evidence is received after a SOC or the most recent SSOC has been issued.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.31.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek to obtain an addendum medical report from the VA audiologist who conducted the March 2012 VA audio examination.  If she is unavailable, the Veteran should be afforded a new audio examination, and the examiner should respond to the medical questions cited below.  

The purpose of the addendum (or, if necessary, the examination) is to determine the effect of the Veteran's current service-connected right ear hearing loss and tinnitus on his employability.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the combined effect of the Veteran's service-connected right ear hearing loss and tinnitus on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity to result in unemployability. 

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it

The addendum report (or new examination report, if applicable), must include a rationale for all opinions expressed.  The claims file, including a copy of this remand, must be made available to the examiner for review.

2.  After any applicable development is completed, schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (right ear hearing loss, tinnitus, degenerative disc disease of the lumbar spine, diabetes mellitus type II, right knee instability, postoperative residuals of a medial meniscectomy of the right knee, tinnitus, hypertension, residuals of a right ankle injury, degenerative changes of the left ankle, and GERD) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to a TDIU based on the entirety of the evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for future review.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


